Citation Nr: 1605531	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  08-15 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than December 23, 2013 for the grant of a 20 percent disability rating for the Veteran's service-connected neurological deficits in the right lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In August 2010, the RO granted service connection for neurological deficits in the bilateral lower extremities, with each extremity evaluated as 10 percent disabling, effective March 2, 2009.  In April 2014, the rating for the right lower extremity was increased to 20 percent, effective December 23, 2013.

The Board notes that the Veteran appeared and testified at a Board hearing held at the RO before a Veterans Law Judge in March 2010.  However, the March 2010 hearing was on the issue of entitlement to an earlier effective date for the assignment of a 10 percent rating for his lumbar spine disability.  A November 2010 Board decision denied that claim and remanded the Veteran's increased rating claim for his service connected lower back disability to afford the Veteran a hearing on the increased rating claim.  In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge on his increased rating claim.

In June 2014, the Board remanded this claim to afford the Veteran a Statement of the Case.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).





FINDINGS OF FACT

1.  In August 2010, the RO granted the Veteran a separate 10 percent rating for neurological deficits in the right lower extremity, secondary to his service-connected lumbar spine disability, effective March 2, 2009, the date the Veteran filed a claim for increased rating for a lumbar spine disability.

2.  The Veteran did not file a Notice of Disagreement for that decision.

3.  In an April 2014 rating decision, the RO increased the rating to 20 percent for neurological deficits in the right lower extremity, secondary to his service-connected lumbar spine disability, effective December 23, 2013.

4.  It is not factually ascertainable that the Veteran suffered an increase in severity to a moderately severe level of neurological deficits in the right lower extremity prior to December 23, 2013.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 23, 2013, for the award of 20 percent rating for neurological deficits in the right lower extremity have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124; Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran several times, including in an October 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in that letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained treatment records and Social Security Administrations (SSA) records.  Additionally, the Veteran was provided VA examinations to determine the severity of his spine in December 2013, June 2010, and November 2009.  The Veteran has been provided adequate VA examinations to determine the current severity of his disability.  Moreover, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluations and Rating Criteria

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.400(o)(2), the effective date in a claim for an increased rating will be one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  Here, the Board notes that the Veteran had an increased rating claim for his spine throughout the stages assigned to his rating for neurological deficits in the right lower extremity.  The evidence of record does not show that the Veteran was entitled to a 20 percent rating until December 23, 2013, as that was when it was first factually ascertainable that he was entitled to a higher rating.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2014).
Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

At the November 2009 VA examination, it was noted that it had been several years since the Veteran's last evaluation for his spine.  The Veteran complained of pain and numbness in his legs.  He had numbness of all the toes at all times.  He denied any bowel changes.  He did state when he does lifting he has some bladder urgency.

Upon physical examination, the examiner reported the following: "Overweight male in no acute distress.  He has some difficulty with toe walking and is able to heel walk...  Sensation is decreased from bilateral ankles down to sharp and soft.  Deep tendon reflexes 2+ at the knee on the left 3+ on the right knee and bilateral ankle deep tendon reflexes are absent - MRI shows focal disc degenerative changes of narrowing of the right L4-5 foramen predominantly by degenerative changes off the facet.  Suspect mildly enlarged aorta at approximately L3 level."

The examiner provided the following assessment: "Chronic lumbar pain I would expect the patient to lose approximately 10-20 degrees of loss of range of motion of his lumbar spine with no weakness, moderate fatigability, and no loss of coordination secondary to repetitive activity with painful flare-up episodes associated with his lumbar spine."

The Veteran underwent another examination in June 2010.  The examiner reported that there are neurologic deficits consistent with the L5 nerve root distribution and S1 nerve root distribution.  Upon examination it was noted he has decreased sensation to his foot.  
Based on these examinations, the RO granted a 10 percent rating for neurological deficits in the right lower extremity.

The Veteran next underwent an examination in December 2013.  The following medical history was provided: "VA notes cover 1999-present.  Back pain appears as a complaint [in approximately] 2007 with several year [history] of LBP that would worsen when he was sick.  In [December] 2008 he began complaining of radiating pain and numbness of the right leg, and MRI found DDD/DJD with slight nerve impingement at [right] L4-5 and left L5-S1.  In 2010, he had a stroke which causes left arm and leg weakness and ataxia/imbalance, which have mostly improved although there is continued difficulty with balance.  He continues to use a wheeled walker daily for back pain and balance."

The examiner noted that the Veteran had radiculopathy in the right lower extremity.  Constant pain was noted to be moderate.  Intermittent pain was noted to be severe.  Paresthesias and/or dysesthesias were noted to be moderate.  Numbness was noted to be moderate.  The examiner opined that the level of severity for radiculopathy of the right lower extremity is moderate.  Based on this examination, the RO increased the rating to 20 percent.

The Board also reviewed the VA treatment records.  The records show treatment and complaints of back pain.  There are mentions of radiculopathy; however, there are no assessments of the Veteran's neurological deficits in the treatment records that would warrant a higher rating for any period.  Based on the medical evidence of record, the Board finds that a disability rating in excess of 20 percent is not warranted for connected neurological deficits in the right lower extremity since December 23, 2013 because it has not been found to be severe.  Prior to December 23, 2013, the Veteran's disability is not entitled to a rating higher than 10 percent because there is no evidence that it was of moderate severity during that period.

In deciding the claim, the Board has considered the Veteran's statements and reports of symptoms.  The lay statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  Further, the Veteran is not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this instance, the Veteran is competent to describe the symptoms he experiences, but he is not competent to provide a medical opinion.

In sum, the Board finds that there is no evidence that the Veteran's disability met the criteria for a 20 percent rating prior to December 23, 2013; therefore, there is no evidence the Veteran is entitled to an earlier effective date for a grant of a 20 percent evaluation for neurological deficits in the right lower extremity.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's neurological deficits in the right lower extremity are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, there has been no evidence submitted of unemployability due to the Veteran's service-connected disability.  Further consideration of TDIU is not warranted.




ORDER

Entitlement to an effective date earlier than December 23, 2013 for the grant of a 20 percent disability rating for the Veteran's service-connected neurological deficits in the right lower extremity is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


